 Case 1:18-cv-06369-MKB-PK Document 73 Filed 08/14/19 Page 1 of 1 PageID #: 4132

SULLIVAN & CROMWELL LLP
            TELEPHONE: 1-212-550-4000
                                                                           1:t5f!l3~~
             FACSIMILE: 1-212-55B-35BB
               WWW.SULLCROM.COM                                 fiew o/tWk., ..Kew o/tWk 1000'--2/J.98
                                                                    LOS ANGELES • PALO ALTO • WASHINGTON, O.C.

                                                                     BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                           BEIJING • HONG KONG • TOKYO

                                                                               MELBOURNE • SYDNEY




                                                                August 14, 2019
  ViaECF
  The Honorable Peggy Kuo,
      United States Magistrate Judge,
          United States District Court, Eastern District of New York,
              225 Cadman Plaza East,
                   Brooklyn, New York 11201 .

                  Re:        United States v. UBS Securities LLC, No. 18-cv-6369 (E.D.N.Y.)

  Dear Magistrate Judge Kuo:
                 UBS respectfully requests leave to file a response of no more than three pages to
  Plaintiffs Sur-Reply Memorandum of Law in Opposition to Defendants' Motion To Compel
  Documents From HUD and Treasury, dated August 12, 2019 (ECF No. 72) ("Pl.'s Sur-Reply").
  This response is necessary to address Plaintiffs mischaracterization of two decisions cited for the
  first time in Plaintiffs Sur-Reply. (See Pl.'s Sur-Reply at 16-17 (citing United Statesv. Luce,
  2019 WL 3003300 (N.D. Ill. July 10, 2019)); 22-23 (citing Federal Housing Finance Agency v.
  Nomura Holding America, Inc., 873 F.3d 85 (2d Cir. 2017)).)
                    Plaintiff contends that both cases support its position that, assuming Plaintiff
  prevails at trial, the Court would not consider loss causation in imposing a loss-based penalty under
  FIRREA (see Pl.' s Sur-Reply at 16-17, 22-23), an issue that the Court need not decide to resolve
  this discovery dispute. In any event, Plaintiff mischaracterizes both cases, which actually support
  UBS's position. See Nomura, 873 F.3d at 155 (after affirming factual finding that Nomura did not
  meet its burden to prove negative loss causation defense to Securities Act claims, recognizing that
  "[a] financial crisis may stand as an impediment to proving loss causation" where, as in this
  FIRREA case, Plaintiff bears the burden of proof "because it can be difficult to identify whether a
  particular misstatement or macroeconomic forces caused a security to lose value"); Luce, 2019
  WL 3003300, at *10 (reducing FIRREA penalty because defendant's misrepresentations "were
  not the proximate cause of the loss") (emphasis in original).
                                                                Respectfully,




  cc:    All counsel of record (via ECF)
                                                                ~l~Yf-#-8·
